Name: Decision of the EEA Joint Committee No 28/96 of 26 April 1996 amending Annex XVIII (Health and safety at work, labour law and equal treatment for men and women) to the EEA Agreement
 Type: Decision
 Subject Matter: rights and freedoms;  management;  labour law and labour relations;  European construction
 Date Published: 1996-07-25

 25.7.1996 EN Official Journal of the European Communities L 186/81 DECISION OF THE EEA JOINT COMMITTEE No 28/96 of 26 April 1996 amending Annex XVIII (Health and safety at work, labour law and equal treatment for men and women) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XVIII to the Agreement was amended by Decision of the EEA Joint Committee No 3/96 (1); Whereas Council Regulation 95/C 168/02 of 27 March 1995 on the balanced participation of men and women in decision-making (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following point shall be inserted after point 21.A (Resolution 95/C 296/06 of the Council and of the representatives of the Governments of the Member States meeting within the Council) in Annex XVIII to the Agreement: 21.B. 395 Y 0704(02): Council Resolution 95/C 168/02 of 27 March 1995 on the balanced participation of men and women in decision-making (OJ No C 168, 4. 7. 1995, p. 3). Article 2 The texts of Resolution 95/C 168/02 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 May 1996, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 26 April 1996. For the EEA Joint Committee The President P. BENAVIDES (1) OJ No L 90, 11. 4. 1996, p. 41. (2) OJ No C 168, 4. 7. 1995, p. 3.